Civil action to recover the value of a quantity of lumber sold to the defendants by the plaintiff and destroyed by fire before the defendants had removed said lumber from the mill-yard of the plaintiff.
Upon denial of liability, and issues joined, the jury returned the following verdict:
"1. Did the defendants buy the lumber in controversy when stacked on sticks on the mill-yard at $11.50 per thousand? Answer: Yes.
"2. In what amount, if any, are the defendants indebted to the plaintiff? Answer: $793.09, without interest."
From a judgment on the verdict for plaintiff, the defendants appeal, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error.
The evidence is conflicting on the issue of liability; it is purely a question of fact; the jury has determined the matter against the defendants; there is no reversible error appearing on the record; the exceptions relating to the admission and exclusion of evidence, and those to the charge, including exceptions to prayers for special instructions tendered and refused, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions. The verdict and judgment will be upheld.
No error. *Page 828